Exhibit 10.7

EXECUTION COPY

PLEDGE AGREEMENT

This PLEDGE AGREEMENT, dated as of May 13, 2015 (as amended, amended and
restated, supplemented or otherwise modified from time to time,
this “Agreement”) is entered into by and among CHENIERE ENERGY, INC., a Delaware
corporation (“Pledgor”), and The Bank of New York Mellon, a New York banking
corporation, in its capacity as collateral agent for the Note Holders (together
with its successors and permitted assigns in such capacity, “Collateral Agent”),
and EIG Management Company, LLC, as administrative agent for the Note Holders
(“Agent”).

RECITALS

 

A. CHENIERE CCH HOLDCO II, LLC, a Delaware limited liability company (“Issuer”),
Agent, Collateral Agent, Pledgor, solely for purposes of acknowledging and
agreeing to section 9, and the Note Purchasers party thereto are party to that
certain Amended and Restated Note Purchase Agreement, dated as of March 1, 2015
(as amended, supplemented, amended and restated, replaced or otherwise modified
from time to time, the “Amended and Restated Note Purchase Agreement”).

 

B. As of the date hereof, Pledgor (i) is the only member of Issuer,
(ii) directly owns 100% of the Equity Interests of Issuer and (iii) will obtain
benefits as a result of the securities of Issuer purchased by the Note Holders
pursuant to the Amended and Restated Note Purchase Agreement.

 

C. It is a condition precedent to the issuance of the Notes under the Amended
and Restated Note Purchase Agreement that Pledgor shall have executed and
delivered this Agreement in order to secure the payment and performance of the
Secured Liabilities as further provided in this Agreement.

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, and for good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged by Pledgor, Pledgor agrees
with and in favor of Collateral Agent (for its own benefit and for the benefit
of the other Secured Parties) as follows:

1. Definitions. In this Agreement capitalized terms used but not otherwise
defined in this Agreement shall have the meanings given to them in the Amended
and Restated Note Purchase Agreement, and the following terms have the following
meanings:

“Agent” has the meaning set out in the introductory paragraph of this Agreement.

“Agreement” has the meaning set out in the introductory paragraph of this
Agreement.

“Amended and Restated Note Purchase Agreement” has the meaning set out in the
recitals hereto.



--------------------------------------------------------------------------------

“Collateral” means, in each case, wherever located and now owned or hereafter
acquired by Pledgor in which the Pledgor now has or at any time in the future
may acquire any right, title or interest:

 

  (a) all of Pledgor’s right(s), title(s) and interest(s) in Issuer, and all of
the membership interests in Issuer and all other membership interests, shares of
capital stock, or partnership, limited liability company or other ownership
interest of whatever class or character now or hereafter owned by Pledgor in
Issuer (collectively, the “Pledged LLC Interests”), including the membership
interests described on Schedule A hereto, and Pledgor’s share of:

 

  (i) rights to receive income, gain, profit, all shares, securities, membership
or partnership interests, moneys or property representing a dividend, and other
distributions or return of capital allocated or distributed to Pledgor in
respect of, or resulting from a split up, revision, reclassification or other
like change of or otherwise in exchange for all or any portion of the Pledged
LLC Interests; provided that all dividends, distributions, cash, securities,
instruments and other property or proceeds of any kind which Pledgor has
received and which it is permitted to receive pursuant to the Amended and
Restated Note Purchase Agreement shall be deemed to be excluded from the
Collateral;

 

  (ii) all of Pledgor’s rights, title and interest, as member of Issuer, in, to
or under any and all of Issuer’s assets or properties;

 

  (iii) all other rights, title and interest in or to Issuer derived from the
Pledged LLC Interests (including all rights of Pledgor as a member under
Issuer’s Constituent Documents);

 

  (iv) without affecting the obligations of Issuer or Pledgor under any
provision prohibiting that action under any Note Document, in the event of any
consolidation or merger in which Issuer is not the surviving entity, (A) all
shares, securities, membership, partnership or ownership interests, as
applicable, of the successor entity formed by or resulting from that
consolidation or merger including all rights, title, claims or interests
associated therewith and (B) all other consideration (including all personal
property, tangible or intangible) received in exchange for such Collateral; and

 

  (v) all rights of Pledgor to terminate, amend, supplement, modify, or cancel
the Constituent Documents of Issuer, to take all actions thereunder and to
compel performance and otherwise exercise all remedies thereunder;

 

  (b) all notes, certificates and other instruments representing or evidencing
any of the Pledged LLC Interests or the ownership thereof and any interest of
Pledgor reflected in the books of any financial intermediary pertaining to such
Pledged LLC Interests from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such rights and
interests;

 

2



--------------------------------------------------------------------------------

  (c) all interest, dividends and distributions (whether in cash, kind or stock)
received or receivable upon or with respect to any of the Pledged LLC Interests
and all moneys or other property payable or paid on account of any return or
repayment of capital with respect to any of the Pledged LLC Interests or
otherwise distributed with respect thereto or which will in any way be charged
to, or payable or paid out of, the capital of Issuer on account of any such
Pledged LLC Interests; provided that all dividends, distributions, cash,
securities, instruments and other property or proceeds of any kind which Pledgor
has received and which it is permitted to receive pursuant to the Amended and
Restated Note Purchase Agreement shall be deemed to be excluded from the
Collateral;

 

  (d) all other property that may at any time be received or receivable by or
otherwise distributed to Pledgor with respect to, or in substitution for, or in
exchange or replacement for, any of the foregoing; and

 

  (e) all proceeds, products and accessions (including all Proceeds) and all
causes of action, claims and warranties now or hereafter held by Pledgor, in
respect of any of the property described in the preceding clauses (a) through
(d) above.

“Collateral Agent” has the meaning set out in the introductory paragraph of this
Agreement.

“Instrument” has the meaning given to such term in the UCC.

“Issuer” has the meaning set out in the recitals hereto.

“Pledged LLC Interests” has the meaning set out in the definition of
“Collateral”.

“Pledgor” has the meaning set out in the introductory paragraph of this
Agreement.

“Proceeds” has the meaning given to such term in the UCC.

“Release Date” has the meaning given to “Discharge Date” in the Amended and
Restated Note Purchase Agreement.

“Secured Liabilities” means, collectively, all Note Obligations and any other
obligations of Pledgor that may arise under this Agreement.

“Security Interests” means the Liens created by Pledgor in favor of Collateral
Agent (for its own benefit and for the benefit of the other Secured Parties)
under this Agreement.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York; provided, however, that, at any time, if by reason of
mandatory provisions of law, any or all of the perfection or priority of
Collateral Agent’s and the Secured Parties’ security interest in any item or
portion of the Collateral is governed by the Uniform Commercial Code as in
effect in a jurisdiction other than the State of New York, the term “UCC” shall
mean the Uniform

 

3



--------------------------------------------------------------------------------

Commercial Code as in effect, at such time, in such other jurisdiction for
purposes of the provisions hereof relating to such perfection or priority and
for purposes of definitions relating to such provisions.

2. Grant of Security Interests. To secure the timely payment in full in cash and
performance when due, whether at stated maturity, by acceleration or otherwise,
of all of the Secured Liabilities, whether now existing or hereafter arising and
howsoever evidenced, Pledgor pledges and assigns (by way of security) to
Collateral Agent (for the benefit of Collateral Agent and the other Secured
Parties), and grants to Collateral Agent (for the benefit of Collateral Agent
and the other Secured Parties), a first priority security interest in, the
Collateral.

3. Attachment; No Obligation to Advance. Pledgor confirms that value has been
given by Secured Parties to Pledgor, that Pledgor has rights in the Collateral
existing at the date of this Agreement and that Pledgor and Collateral Agent
have not agreed to postpone the time for attachment of the Security Interests to
any of the Collateral. Prior to the Release Date, the Security Interests with
respect to the Collateral shall have effect and be deemed to be effective
whether or not the Secured Liabilities of Pledgor or any part thereof are owing
or in existence before or after or upon the date of this Agreement.

4. Representations and Warranties. Pledgor represents and warrants to Collateral
Agent (for its own benefit and for the benefit of the other Secured Parties), as
of the date hereof and the Second Phase Funding Date, as follows:

 

  (a) Pledgor Information. All of the information set out in Schedule A is
accurate and complete. The Pledgor has not, within the four months prior to the
date hereof (i) changed its jurisdiction of formation, (ii) changed its name or
(iii) become a “new debtor” (as that term is defined in Section 9-102(a)(56) of
the UCC).

 

  (b) Existence and Business. Pledgor (i) is a corporation duly organized,
validly existing and in good standing under the laws of Delaware, (ii) is duly
qualified and in good standing as a foreign company in each other jurisdiction
in which it owns or leases property or in which the conduct of its business
requires it to so qualify or be licensed, except where the failure (either
individually or in the aggregate) to so qualify or be licensed could not
reasonably be expected to have a Material Adverse Effect and (iii) has all
requisite corporate power and authority to own or lease and operate its
Properties and to carry on its business as now conducted and as proposed to be
conducted and to execute, deliver and perform its obligations under this
Agreement and grant the liens on Collateral intended to be granted hereunder.

 

  (c)

Power and Authorization; No Violation. The execution, delivery and performance
by Pledgor of this Agreement is within Pledgor’s corporate powers, has been duly
authorized by all necessary corporate action, and (i) does not contravene in any
material respect Pledgor’s Constituent Documents, (ii) does not violate any
Requirements of Law (including Regulation X of the Board), order, writ,
judgment, injunction, decree, determination or award binding on or affecting the
Collateral, (iii) does not conflict with in any material respect or result in
the

 

4



--------------------------------------------------------------------------------

  material breach of, or constitute a default or require any payment to be made
under, any material Contractual Obligations binding on or affecting Pledgor, or
any of its Property or the Project, (iv) could not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect or a material
adverse effect on Pledgor’s ability to grant the Liens on the Collateral
intended to be granted hereby or otherwise perform its obligations hereunder, or
(v) except for the Liens created under this Agreement, does not result in or
require the creation or imposition of any Lien upon or with respect to the
Collateral.

 

  (d) Enforceable Obligations. This Agreement has been duly executed and
delivered by Pledgor. Assuming due execution and delivery by the Collateral
Agent, this Agreement is the legal, valid and binding obligation of Pledgor,
enforceable against Pledgor in accordance with its terms, except to the extent
the enforceability thereof may be limited by (i) the effects of bankruptcy,
insolvency, moratorium, reorganization, fraudulent conveyance or other similar
laws affecting creditors’ rights generally, (ii) general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law) and (iii) implied covenants of good faith and fair dealing.

 

  (e) Valid Lien; Perfection. The provisions of this Agreement are effective to
create and continue, in favor of Collateral Agent for the benefit of the Secured
Parties, a legal, valid and enforceable Lien on and first-priority security
interest in all of the Collateral purported to be covered hereby. Possession by
Collateral Agent of the certificates representing Collateral and possession of
the proceeds thereof are the only actions necessary to perfect or protect
Collateral Agent’s Liens (for the benefit of the Secured Parties) in the
Collateral represented by such notes, certificates or instruments and the
proceeds thereof under the UCC, and, upon delivery to Collateral Agent of the
certificate evidencing the membership interests described on Schedule A,
together with an instrument of transfer duly endorsed in blank, the Liens
granted to Collateral Agent pursuant to this Agreement in and to the Collateral
constitutes a valid and enforceable perfected security interest prior and
superior to the rights of all other Persons therein and, in each case, subject
to no other Liens, sales, assignments, conveyances, settings over or transfers
other than Collateral Agent’s Priority Lien and Excepted Liens.

 

  (f) Consents. No Governmental Authorization, and no notice to or filing with
or consent of any Governmental Authority or any other Person, is required for
(i) the pledge by the Pledgor of the Collateral pursuant to this Agreement,
(ii) the due execution, delivery, performance and enforcement of this Agreement
by Pledgor or (iii) the exercise by Collateral Agent of the voting or other
rights provided for in this Agreement or of the remedies in respect of the
Collateral pursuant to this Agreement, except, (a) in each case, for any consent
that has been obtained and is in full force and effect and (b) in the case of
clause (iii), such as may be required in connection with the sale, transfer or
other disposition of the Collateral by laws affecting the offering and sale of
securities generally or the regulation of ownership or operation of natural gas
companies or LNG assets.

 

5



--------------------------------------------------------------------------------

  (g) Ownership of Collateral. Pledgor is the sole beneficial owner of and has
full right, title and interest in, to and under rights and interests comprising
the Collateral, subject to no Liens (other than Collateral Agent’s Priority Lien
and any Excepted Liens). The Pledged LLC Interests identified on Schedule A
(i) are duly authorized and validly issued and existing, (ii) are fully paid and
non-assessable, (iii) constitute one hundred percent (100%) of the issued and
outstanding Equity Interests in Issuer, and (iv) constitute “certificated
securities” as such term is defined in Section 8-102(a) of the UCC. No transfer
of such Pledged LLC Interests is subject to any contractual restriction (except
as provided herein or in the other Note Documents), or any restriction under the
Constituent Documents of Issuer.

 

  (h) Sanctions Laws.

 

  (i) Neither Pledgor, nor any of its Affiliates, nor, to the knowledge of
Pledgor, any of their respective directors, officers or employees, is (i) the
target of sanctions under OFAC or by the United States Department of State, the
European Union or Her Majesty’s Treasury, to the extent applicable, (ii) an
organization owned or controlled by a Person, entity or country that is the
target of sanctions under OFAC or by the US Department of State, the European
Union or Her Majesty’s Treasury, to the extent applicable, or (iii) a Person
located, organized or resident in a country or territory that is, or whose
government is, the target of sanctions under OFAC or by the US Department of
State, the European Union or Her Majesty’s Treasury, to the extent applicable.

 

  (ii) Neither Pledgor, nor any of its Affiliates, nor to the knowledge of
Pledgor, any of their respective directors, officers, agents, employees or other
persons acting on behalf of them, is aware of or has taken any action, directly
or indirectly, that would result in a violation by such entity of the Applicable
Anti-Corruption Laws, Anti-Terrorism and Money Laundering Laws or OFAC Laws
applicable to such Person, and the such companies have instituted and maintain
policies and procedures designed to ensure continued compliance therewith in all
material respects.

 

  (i) Investment Company Act. Pledgor is not an “investment company” as such
term is defined in the Investment Company Act of 1940.

 

  (j) Note Documents. The Pledgor has reviewed and is familiar with the terms of
the Note Documents that are material to its obligations hereunder.

5. Survival of Representations and Warranties. All representations and
warranties made by Pledgor in this Agreement (a) shall be considered to have
been relied on by Secured Parties, and (b) shall survive the execution and
delivery of this Agreement.

 

6



--------------------------------------------------------------------------------

6. Covenants. Pledgor covenants and agrees with Collateral Agent (for its own
benefit and for the benefit of the other Secured Parties) that:

 

  (a) Further Documentation. Pledgor shall from time to time, at the expense of
Pledgor, promptly and duly authorize, execute and deliver such further
instruments and documents, and take such further action, as Collateral Agent,
acting at the direction of the Agent, may reasonably request in writing for the
purpose of obtaining or preserving the full benefits of, and the rights and
remedies with respect to the Collateral granted by, this Agreement (including
the filing of any financing statements or financing change statements under any
applicable legislation with respect to the Security Interests). Pledgor shall
authorize, execute and file such other instruments, endorsements or notices, as
may be necessary or as Collateral Agent, acting at the direction of the Agent,
may reasonably request, in order to perfect and preserve the assignments and
first-priority security interests granted or purported to be granted hereby.

 

  (b) Limitations on Other Liens. Pledgor shall not create, incur, assume or
suffer to exist any Lien on or with respect to the Collateral of any character
whether now owned or hereafter acquired, or sign or file, under the Uniform
Commercial Code of any jurisdiction, a financing statement with respect to the
Collateral that names Pledgor, or sign or suffer to exist any security agreement
authorizing any secured party thereunder to file such financing statement,
except Collateral Agent’s Priority Lien (subject to Excepted Liens). Pledgor
shall advise Collateral Agent promptly, in reasonable detail, of any Lien (other
than Collateral Agent’s Priority Lien and any Excepted Lien) on, or claim
asserted against, any of the Collateral and shall defend the right, title and
interest of Collateral Agent, for the benefit of Secured Parties, in and to the
Collateral and Collateral Agent’s Priority Lien (subject to Excepted Liens)
against the claims and demands of all Persons and shall take such other action
as is necessary to remove, any and all Liens in and other claims affecting the
Collateral.

 

  (c) Filing of Bankruptcy Proceedings. To the extent permitted under applicable
Requirements of Law and not inconsistent with any fiduciary duties applicable to
Pledgor, Pledgor, for itself, its successors and assigns, shall not cast any
vote as owner of the Pledged LLC Interests or otherwise (i) in favor of the
commencement of a voluntary case or other proceeding seeking liquidation,
reorganization, rehabilitation or other relief with respect to Issuer or its
debts under any bankruptcy, insolvency or other similar law now or hereafter in
effect in any jurisdiction or seeking the appointment of a trustee, receiver,
liquidator, custodian or other similar official of the owners of Issuer or any
substantial part of Pledgor’s property, (ii) to authorize Issuer to consent to
any such aforesaid relief or to the appointment of or taking possession by any
such aforesaid official in any involuntary case or other similar proceeding
commenced against Pledgor or (iii) to authorize Issuer to make a general
assignment for the benefit of creditors.

 

7



--------------------------------------------------------------------------------

  (d) Certificated Securities. Pledgor shall cause its Equity Interests in
Issuer to be evidenced by and remain “certificated securities” as defined in
Article 8 of the UCC.

 

  (e) Pledged LLC Interests. Pledgor shall not (i) sell, lease or assign any of
its interests in the Collateral or permit Issuer to issue any additional limited
liability company interests in Issuer at any time unless (A) provision is made
for the inclusion of such property in the Collateral, (B) such issuance is
permitted under the Amended and Restated Note Purchase Agreement and the other
Note Documents and (C) all action has been taken necessary to create, in favor
of Collateral Agent for the benefit of the Secured Parties, a legal, valid and
enforceable Lien on and first-priority security interest in such limited
liability company interests, and all necessary filings have been made in all
necessary public offices, and all other necessary and appropriate action has
been taken, so that this Agreement creates a first-priority perfected Lien on
and security interest in all right, title and interest in such limited liability
company interests, prior and superior to all other Liens (other than any
Excepted Liens) and all necessary and appropriate consents to the creation,
perfection and enforcement of such Liens have been obtained; (ii) permit Issuer
to have outstanding any subscription agreements, warrants, rights or options to
acquire any limited liability company interests of whatever type; (iii) permit
any limited liability company interest of Issuer to be dealt in or traded on any
securities exchange or in any securities market; or (iv) permit any limited
liability company interest of Issuer to be deemed an investment company security
(as defined in Section 8-103(b) of the UCC).

 

  (f) Notices. Pledgor shall advise Collateral Agent promptly, in reasonable
detail, upon obtaining actual knowledge of:

 

  (i) change in the location of the jurisdiction of formation, chief executive
office, or domicile of Pledgor;

 

  (ii) change in the name of Pledgor; or

 

  (iii) the occurrence of any Event of Default relating solely to Pledgor.

Pledgor shall not effect or permit any of the changes referred to in clause
(i) or (ii) above unless Pledgor takes all action necessary in connection
therewith to maintain the Liens of Collateral Agent in the Collateral intended
to be granted hereby at all times fully perfected and in full force and effect.
In each case described in clause (iii) above, Pledgor shall furnish to
Collateral Agent a written description of the action that Pledgor has taken or
proposes to take with respect thereto.

 

  (g) Certificated Securities. Pledgor shall deliver to Collateral Agent all
certificates evidencing the Pledged LLC Interests in the form of Exhibit A
hereto and endorsed in blank and accompanied by limited liability company
interest powers executed by Pledgor in the form of Exhibit B hereto and an
irrevocable proxy in the form of Exhibit C hereto.

 

8



--------------------------------------------------------------------------------

  (h) Maintenance of Records. Pledgor shall:

 

  (i) keep and maintain, at its own cost and expense, full and accurate books
and records relating to the Collateral owned by it, including records of all
payments received with respect thereto, in accordance with prudent business
practice; and

 

  (ii) furnish to Collateral Agent from time to time after the date hereof
statements and schedules further identifying and describing the Collateral and
such other reports in connection with the Collateral as Collateral Agent, acting
at the direction of the Agent, may reasonably request in writing, all in
reasonable detail.

 

  (i) Filing of Financing Statements. Prior to or concurrently with the
execution and delivery of this Agreement, Pledgor authorizes Agent to file such
financing statements with the Delaware Secretary of State or as Agent may
request to perfect or evidence the Security Interests granted hereby. Pledgor
shall pay all applicable filing fees and related expenses in connection with any
filing made by Agent in accordance with this subsection.

7. Voting Rights. Unless the Note Obligations have been accelerated pursuant to
Section 10.2A or Section 10.2C of the Amended and Restated Note Purchase
Agreement, Pledgor shall be entitled to exercise all voting power from time to
time exercisable with respect to the Pledged LLC Interests and give consents,
waivers and ratifications with respect thereto for any purpose not inconsistent
with the terms of this Agreement and the other Note Documents; provided,
however, that (a) from and after the occurrence of any Event of Default, Pledgor
shall not cast any vote or consent, waive or ratify or take any action, or
refrain from taking any action, that would cause Issuer or any of its
Subsidiaries to take any of the actions set forth in Section 10.2E of the
Amended and Restated Note Purchase Agreement without the prior consent of the
Required Note Holders and (ii) at any time, no vote shall be cast or consent,
waiver or ratification given or action taken which would be, or would have a
reasonable likelihood of being, prejudicial to the interests of Collateral Agent
or any Secured Party or which would have the effect of reducing the value of the
Collateral as security for the Secured Liabilities or imposing any restriction
on the transferability of any of the Collateral. In furtherance of the
foregoing, Pledgor shall further execute and deliver to Collateral Agent an
irrevocable proxy in the form of Exhibit C and a transfer document in the form
of Exhibit B with respect to the Pledged LLC Interests owned by Pledgor.

8. Dividends; Interest.

 

  (a)

Unless an Event of Default has occurred and is continuing (and subject to
Section 7.8 of the Amended and Restated Note Purchase Agreement and to the
extent otherwise permitted under the other Note Documents), Pledgor shall be
entitled to receive any and all cash dividends, interest, principal payments and
other forms of

 

9



--------------------------------------------------------------------------------

  cash distribution paid on or distributed in respect of the Pledged LLC
Interests, but any and all stock and/or liquidating dividends, distributions of
property, returns of capital or other distributions made on or in respect of the
Pledged LLC Interests, whether resulting from a subdivision, combination or
reclassification of the outstanding Equity Interests of Issuer or received in
exchange for the Pledged LLC Interests or any part thereof or as a result of any
amalgamation, merger, consolidation, acquisition or other exchange of property
to which Issuer may be a party or otherwise, and any and all cash and other
property received in exchange for any Pledged LLC Interests shall be and become
part of the Collateral subject to the Security Interests and, if received by
Pledgor, shall forthwith be delivered to Collateral Agent or its nominee in the
same form as so received (and, if reasonably requested by Collateral Agent,
endorsed in a manner reasonably satisfactory to the Collateral Agent) to be held
for the benefit of the Secured Parties subject to the terms of this Agreement.

 

  (b) If an Event of Default has occurred and is continuing, upon notice of such
Event of Default, all rights of Pledgor pursuant to this Section shall cease and
all such rights shall thereupon become vested, for the benefit of the Secured
Parties, in the Collateral Agent, which shall have the sole and exclusive right
and authority to receive and retain the cash dividends, interest, principal
payments and other forms of cash distribution which Pledgor would otherwise be
authorized to retain pursuant to this Section. Any money and other property paid
over to or received by Collateral Agent pursuant to the provisions of this
Section shall be retained by Collateral Agent as additional Collateral hereunder
and be applied in accordance with the provisions of Section 12 hereof. Any
distribution or other payment received by Pledgor in violation of any provision
of this Agreement (including under this Section) shall be held in trust on
behalf of and for the sole benefit of Collateral Agent and shall be promptly
delivered to Collateral Agent in the same form as so received (with any
necessary endorsement).

 

  (c) So long as no Default or Event of Default has occurred and is continuing,
the Collateral Agent shall promptly deliver to Pledgor any Pledged Securities in
its possession if requested to be delivered to the issuer thereof in connection
with any exchange or redemption of such Pledged Securities permitted by the Note
Documents.

9. Rights on Acceleration. If the Obligations under the Amended and Restated
Note Purchase Agreement have been accelerated, then Collateral Agent, in
addition to any rights now or hereafter existing under applicable Requirements
of Law may, personally or by agent, at such time or times as Collateral Agent,
acting at the direction of the Agent, may determine without notice to the
Pledgor (except as required by applicable Requirements of Law), do any one or
more of the following:

 

  (a) Rights under UCC, etc. Exercise against Pledgor all of the rights and
remedies granted to secured parties under the UCC and any other applicable
statute, or otherwise available to Collateral Agent by contract, at law or in
equity.

 

10



--------------------------------------------------------------------------------

  (b) Dispose of Collateral. Realize on any or all of the Collateral and sell,
lease, assign, give options to purchase, or otherwise dispose of and deliver any
or all of the Collateral (or contract to do any of the above) without notice
except as specified below, in one or more parcels at any public or private sale,
at any exchange, broker’s board or office of Collateral Agent or elsewhere, with
or without advertising or other formality, except as required by applicable law,
on such terms and conditions as Collateral Agent, acting at the direction of the
Agent, may deem advisable and at such prices as it may deem best, for cash or on
credit or for future delivery. Pledgor agrees that at least 10 days’ notice to
Pledgor of the time and place of any public sale or the time after which any
private sale is to be made shall constitute reasonable notification.

 

  (c) Court-Approved Disposition of Collateral. Obtain from any court of
competent jurisdiction an order for the sale or foreclosure of any or all of the
Collateral.

 

  (d) Purchase by Collateral Agent or other Secured Party. At any public sale,
and to the extent permitted by law on any private sale, Collateral Agent or any
other Secured Party may bid for and purchase any or all of the Collateral
offered for sale and, upon compliance with the terms of such sale, hold, retain,
sell or otherwise dispose of such Collateral without any further accountability
to Pledgor or any other Person with respect to such holding, retention, sale or
other disposition, except as required by applicable law. In any such sale to
Collateral Agent or any other Secured Party, Collateral Agent or such other
Secured Party may, for the purpose of making payment for all or any part of the
Collateral so purchased, use any claim for any or all of the Secured Liabilities
then due and payable to the applicable Secured Parties as a credit against the
purchase price.

 

  (e) Transfer of Collateral. Transfer any Pledged LLC Interests into the name
of Agent, Collateral Agent or any Secured Party or any of their nominees.

 

  (f) Voting. Subject to Section 7 above, vote any or all of the Pledged LLC
Interests (whether or not transferred to Collateral Agent or its nominee on
behalf of the Secured Parties) and give or withhold all consents, waivers and
ratifications with respect thereto and otherwise act with respect thereto as
though it were the outright owner thereof.

 

  (g) Exercise Other Rights. Exercise any and all rights, privileges,
entitlements and options pertaining to any Pledged LLC Interest as if Collateral
Agent were the absolute owner of such Pledged LLC Interest.

Collateral Agent may exercise any or all of the foregoing rights and remedies
without demand of performance or other demand, presentment, protest,
advertisement or notice of any kind (except as required by applicable law) to or
on Pledgor or any other Person, and Pledgor hereby waives each such demand,
presentment, protest, advertisement and notice to the extent permitted by
applicable law. None of the above rights or remedies shall be exclusive of or
dependent on or merge in any other right or remedy, and one or more of such
rights and remedies may be exercised independently or in combination from time
to time. Pledgor acknowledges and agrees

 

11



--------------------------------------------------------------------------------

that any action taken by Collateral Agent hereunder following the occurrence and
during the continuance of an Event of Default shall not be rendered invalid or
ineffective as a result of the curing of the Event of Default on which such
action was based.

10. Limitations on Duty in Respect of Collateral. To the extent any Requirement
of Law imposes on Collateral Agent an obligation to exercise remedies in a
reasonable manner, Pledgor acknowledges and agrees that, to the extent
consistent with applicable Requirements of Law, Collateral Agent shall be deemed
to have exercised reasonable care in the custody and preservation of the
Collateral in its possession if the Collateral is accorded treatment that is
substantially equivalent to that which Collateral Agent accords its own
property.

11. Securities Laws; Other Limitations and Restrictions.

 

  (a) Collateral Agent is authorized, in connection with any offer or sale of
any Pledged LLC Interests, to comply with any limitation or restriction as it
may be advised by counsel is necessary to comply with applicable Requirements of
Law, including compliance with procedures that may restrict the number of
prospective bidders and purchasers, requiring that prospective bidders and
purchasers have certain qualifications, and restricting prospective bidders and
purchasers to Persons who will represent and agree that they are purchasing for
their own account or investment and not with a view to the distribution or
resale of such Pledged LLC Interests. In addition to and without limiting
Section 10, Pledgor further agrees that compliance with any such limitation or
restriction shall not result in a sale being considered or deemed not to have
been made in a commercially reasonable manner, and Collateral Agent shall not be
liable or accountable to Pledgor for any discount allowed by reason of the fact
that such Pledged LLC Interests are sold in compliance with any such limitation
or restriction. If Collateral Agent chooses to exercise its right to sell any or
all Pledged LLC Interests, upon written request, Pledgor shall cause Issuer to
furnish to Collateral Agent all such information as Collateral Agent may
reasonably request in order to determine the number of shares and other
instruments included in the Collateral which may be sold by Collateral Agent in
exempt transactions under any laws governing securities, and the rules and
regulations of any applicable securities regulatory body thereunder, as the same
are from time to time in effect.

 

  (b) Pledgor hereby agrees that in respect of any sale of any of the Collateral
pursuant to the terms hereof, Collateral Agent is hereby authorized to comply
with any other limitation or restriction in connection with such sale as it may
be advised by counsel is necessary in order to avoid any violation of applicable
Requirements of Law, or in order to obtain any required approval of the sale or
of the purchaser by any Governmental Authority or official, and Pledgor further
agrees that such compliance shall not result in such sale being considered or
deemed not to have been made in a commercially reasonable manner, nor shall
Collateral Agent be liable or accountable to Pledgor for any discount allowed by
reason of the fact that such Collateral is sold in compliance with any such
limitation or restriction.

 

12



--------------------------------------------------------------------------------

12. Application of Proceeds. All Proceeds of Collateral received by Collateral
Agent shall first be applied to discharge or satisfy any expenses (including
expenses of enforcing Collateral Agent’s rights under this Agreement), Liens on
the Collateral in favor of Persons other than Collateral Agent, borrowings,
taxes and other outgoings affecting the Collateral or which are considered
advisable by Collateral Agent to protect, preserve, repair, process, maintain or
enhance the Collateral or prepare it for sale or other disposition, or to keep
in good standing any Liens on the Collateral ranking in priority to any of the
Security Interests, or to sell or otherwise dispose of the Collateral. Whether
or not any insolvency proceeding has been commenced by or against Pledgor or
Issuer, the balance of such Proceeds shall then be applied by Collateral Agent
to the payment and satisfaction of the Secured Liabilities and upon the
occurrence of the Release Date, the remaining balance, if any, of such proceeds
shall be turned over to Pledgor or as otherwise required by applicable
Requirements of Law.

13. Notice. Collateral Agent shall within a reasonable period of time thereafter
give Pledgor notice of any action taken under Section 9; provided, however, that
(a) neither the giving of such notice nor the receipt thereof by Pledgor shall
be a condition to the exercise of any rights of Collateral Agent and failure to
give such notice shall have no effect on the rights of Collateral Agent
hereunder, (b) Collateral Agent shall not be required to deliver any such notice
if the delivery of such notice is otherwise prohibited by applicable law and
(c) neither Collateral Agent nor any other Secured Party shall incur any
liability for failing to give such notice.

14. Enforcement Expenses. Pledgor agrees to pay or reimburse Collateral Agent
and each Secured Party for all costs and expenses (including legal fees, charges
and disbursements) incurred by Collateral Agent or such Secured Party, as
applicable, in connection with the enforcement, attempted enforcement or
protection of its rights under this Agreement.

15. Continuing Liability of Issuer. Issuer shall remain liable for any Secured
Liabilities that are outstanding following realization of all or any part of the
Collateral and the application of the Proceeds thereof.

16. Collateral Agent’s Appointment as Attorney-in-Fact. Effective upon the
occurrence and during the continuance of an Event of Default, Pledgor
irrevocably constitutes and appoints Collateral Agent and any officer or agent
of Collateral Agent, with full power of substitution, as Pledgor’s true and
lawful attorney-in-fact with full power and authority in the place of Pledgor
and in the name of Pledgor or in its own name, from time to time in Collateral
Agent’s discretion, to take any and all appropriate action and to execute any
and all documents and instruments as, in the opinion of such attorney, may be
necessary or desirable to accomplish the purposes of this Agreement; provided,
however, that Collateral Agent shall be under no obligation whatsoever to take
any of the foregoing actions, and neither Collateral Agent nor any other Secured
Party shall have any liability or responsibility for any act (other than
Collateral Agent’s or such Secured Party’s own gross negligence, willful
misconduct or bad faith) or omission taken with respect thereto. Without
limiting the effect of this Section, Pledgor grants Collateral Agent an
irrevocable proxy to vote the Pledged LLC Interests of Pledgor and to exercise
all other rights, powers, privileges and remedies to which a holder thereof
would be entitled (including giving or withholding written consents of
shareholders, calling special meetings of shareholders and voting at such
meetings). Notwithstanding anything herein to the contrary, until such time as
Collateral Agent has received notice of an Event of Default from

 

13



--------------------------------------------------------------------------------

Agent, Collateral Agent shall not exercise any proxies or powers granted by
Pledgor pursuant to this Agreement (and such proxies and powers shall be deemed
correspondingly limited). Upon receipt of such notice, the proxy shall be
immediately effective, automatically and without the necessity of any action
(including any transfer of any Pledged LLC Interests of Pledgor on the books and
records of Issuer, as applicable). These powers are coupled with an interest and
are irrevocable until the Release Date. Pledgor hereby ratifies and confirms,
and agrees to ratify and confirm, whatever lawful acts Collateral Agent or any
of Collateral Agent’s sub-agents, nominees or attorneys do or purport to do in
exercise of the power of attorney granted to Collateral Agent pursuant to this
Section. Collateral Agent, by its acceptance of the benefits hereof,
acknowledges that the foregoing limitation on its proxies and powers under this
Agreement was an express condition to the grant of such proxies and powers.

17. Performance by Collateral Agent of Pledgor’s Obligations. If Pledgor fails
to perform or comply with any of the obligations of Pledgor under this
Agreement, Collateral Agent may, but need not, and with or without notice to or
demand upon the Pledgor, perform or otherwise cause the performance or
compliance of such obligation, provided that such performance or compliance
shall not constitute a waiver, remedy or satisfaction of such failure. The
expenses of Collateral Agent incurred in connection with any such performance or
compliance shall be payable by Pledgor to Collateral Agent on demand, and until
paid, any such expenses shall form part of the Secured Liabilities of Pledgor
and shall be secured by the Security Interests.

18. Interest. If any amount payable by Pledgor to Collateral Agent under this
Agreement is not paid when due, Pledgor shall pay to Collateral Agent,
immediately on demand, interest on such amount from the date due until paid, at
a nominal annual rate equal at all times to the Default Interest Rate with
respect to the Initial Notes. All amounts payable by Pledgor to Collateral Agent
under this Agreement, and all interest on all such amounts, compounded monthly
on the basis of a 360-day year consisting of 12 30-day months and actual number
of days elapsed in the case of partial months, on the last day of each month,
shall form part of the Secured Liabilities of Pledgor and shall be secured by
the Security Interests.

19. Severability. In case any provision in or obligation under this Agreement or
the Notes or the other Note Documents shall be invalid, illegal or unenforceable
in any jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby. The parties
shall endeavor in good faith negotiations to replace the illegal, invalid or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the illegal, invalid or unenforceable
provisions. The invalidity of a provision in a particular jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.

20. Rights of Collateral Agent; Limitations on Collateral Agent’s Obligations.

 

  (a) Limitations on Collateral Agent’s Liability.

 

  (i)

Collateral Agent shall not be liable to Pledgor or any other Person for any
failure or delay in exercising any of the rights of Pledgor under this

 

14



--------------------------------------------------------------------------------

  Agreement (including any failure to take possession of, collect, sell, lease
or otherwise dispose of any Collateral, or to preserve rights against prior
parties). Neither Collateral Agent nor any agent of Collateral Agent is required
to take, or shall have any liability for any failure to take or delay in taking,
any steps necessary or advisable to preserve rights against other Persons under
any Collateral in its possession. Neither Collateral Agent nor any agent of
Collateral Agent shall be liable for any, and Pledgor shall bear the full risk
of all, loss or damage to any and all of the Collateral (including any
Collateral in the possession of Collateral Agent or any agent of Collateral
Agent) caused for any reason other than the gross negligence, wilful misconduct
or bad faith of Collateral Agent or such agent of Collateral Agent.

 

  (ii) The powers conferred on Collateral Agent hereunder are solely to protect
its interest and the interests of the other Secured Parties in the Collateral
and shall not impose any duty on Collateral Agent or any of its designated
agents to exercise any such powers. Except for the safe custody of any
Collateral in its possession, the accounting for moneys actually received by it
hereunder and any duty expressly imposed on Collateral Agent by applicable
Requirements of Law with respect to any Collateral that has not been waived
hereunder, Collateral Agent shall have no duty with respect to any Collateral
and no implied duties or obligations shall be read into this Agreement against
Collateral Agent.

 

  (iii) Collateral Agent shall have all of the rights (including indemnification
rights), powers, benefits, privileges, protections, indemnities and immunities
granted to the Collateral Agent under the Amended and Restated Note Purchase
Agreement, all of which are incorporated herein mutatis mutandis.

 

  (b) Use of Agents. Collateral Agent may perform any of its rights or duties
under this Agreement by or through agents and is entitled to retain counsel and
to act in reliance on the advice of such counsel concerning all matters
pertaining to its rights and duties under this Agreement. Collateral Agent shall
not be responsible for the negligence or misconduct of any such agent or counsel
except to the extent that a court of competent jurisdiction determines in a
final and non-appealable judgment that Collateral Agent acted with gross
negligence or willful misconduct in the selection of such agent or counsel.

21. Dealings by Collateral Agent. Collateral Agent shall not be obliged to
exhaust its recourse against Issuer or any other Person or against any other
security it may hold with respect to the Secured Liabilities or any part thereof
before realizing upon or otherwise dealing with the Collateral in such manner as
Collateral Agent may consider desirable. Collateral Agent may grant extensions
of time and other indulgences, take and give up security, accept compositions,
grant releases and discharges and otherwise deal with Pledgor and any other
Person, and with any or all of the Collateral, and with other security and
sureties, as Collateral Agent may see fit, all without prejudice to the Secured
Liabilities or to the rights and remedies of Collateral Agent

 

15



--------------------------------------------------------------------------------

under this Agreement. The powers conferred on Collateral Agent under this
Agreement are solely to protect the interests of Collateral Agent, on behalf of
the Secured Parties, in the Collateral and shall not impose any duty upon
Collateral Agent to exercise any such powers.

22. Communication. Except as otherwise expressly provided herein, all notices,
requests and demands to or upon the respective parties hereto to be effective
shall be in writing (including by facsimile and electronic mail), and shall be
deemed to have been duly given or made when delivered by hand, or upon actual
receipt if deposited in the mail, postage prepaid, or, in the case of notice by
facsimile or electronic mail, when confirmation is received, or, in the case of
a nationally recognized overnight courier service, one Business Day after
delivery to such courier service, addressed, in the case of each party hereto,
at its address specified opposite its name on Schedule B, or to such other
address as may be designated by any party in a written notice to the other
parties hereto; provided, that notices and communications to Collateral Agent by
Pledgor shall not be effective until received by Collateral Agent. Collateral
Agent may, in its discretion, agree, in writing, to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications. With respect to any Person, if
the address set forth opposite such Person’s name on Schedule B does not include
an e-mail address, any notice contemplated or required hereunder may not be
provided to such Person by e-mail.

23. Release of Information. Pledgor authorizes Collateral Agent, Agent or any
Note Holder to provide a copy of this Agreement and such other information as
may be requested of Collateral Agent, Agent or such Note Holder (i) to the
extent necessary to enforce Collateral Agent, Agent’s or such Note Holder’s
rights, remedies and entitlements under this Agreement, (ii) to any assignee or
prospective assignee of all or any part of the Secured Liabilities (and to any
participant or prospective participant in all or any part of the Secured
Liabilities), (iii) as required by applicable Requirements of Law and (iv) as
otherwise permitted under the Amended and Restated Note Purchase Agreement.

24. Indemnity.

 

  (a) Pledgor shall indemnify Secured Parties and their Affiliates and their
respective officers, directors, employees, partners, members, representatives,
and agents (each an “Indemnitee”) from, and hold each of them harmless against,
any and all losses, liabilities, claims, damages, expenses, obligations,
penalties, actions, judgments, suits, costs or disbursements of any kind or
nature whatsoever (including the reasonable fees and disbursements of counsel
for such Indemnitee in connection with any investigative, administrative or
judicial proceeding commenced or threatened, whether or not such Indemnitee
shall be designated a party thereto) that may at any time (including at any time
following the Release Date) be imposed on, asserted against, incurred by or
sought to be collected from any Indemnitee as a result of, or arising out of, or
in any way related to or by reason of the breach by Pledgor of any provision of
this Agreement.

 

  (b) All undisputed amounts due under this Section shall be payable not later
than ten Business Days after written demand therefor.

 

16



--------------------------------------------------------------------------------

  (c) Except as expressly provided otherwise in this Section, any and all
payments made by Pledgor under this Section shall be made in accordance with
Section 3.5 and 12.2 of the Amended and Restated Note Purchase Agreement.

 

  (d) The indemnifications set out in this Section shall survive the Release
Date, the release or extinguishment of the Security Interests, repayment of all
Note Obligations and the termination of this Agreement.

25. Release of Pledgor. Upon the written request of Pledgor given at any time on
or after the Release Date, Collateral Agent shall, at the expense of Pledgor,
release Pledgor and the Collateral from the Security Interests of Pledgor. Upon
such release Collateral Agent (a) at the request and expense of Pledgor, shall
execute and deliver to Pledgor all such documentation, UCC termination
statements and instruments as are necessary to release the Liens created
pursuant to this Agreement and to terminate this Agreement, (b) authorizes
Pledgor to prepare and file UCC termination statements terminating all of the
financing statements filed in connection herewith and (c) agrees, at the request
of Pledgor, to furnish, execute and deliver such documents, instruments,
certificates, notices or further assurances as Pledgor may reasonably request as
necessary or desirable to effect such termination and release, all at Pledgor’s
expense.

26. Additional Security. This Agreement is in addition to, and not in
substitution of, any and all other security previously or concurrently delivered
by any other Person to Collateral Agent, all of which other security shall
remain in full force and effect.

27. Amendments; Delay Not Waiver.

 

  (a) None of the terms or provisions of this Agreement may be waived, amended,
supplemented or otherwise modified except by a written instrument executed by
Collateral Agent in accordance with subsection 12.6 of the Amended and Restated
Note Purchase Agreement.

 

  (b) The Secured Parties shall not, by any act or delay, be deemed to have
waived any right or remedy hereunder or to have acquiesced in any Event of
Default or in any breach of any of the terms and conditions hereof. No failure
to exercise, nor any delay in exercising, on the part of any Secured Party, any
right, power or privilege hereunder shall operate as a waiver thereof. No single
or partial exercise of any right, power or privilege hereunder shall preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege. A waiver by any Secured Party of any right or remedy hereunder on
any one occasion shall not be construed as a bar to any right or remedy which
the such Secured Party would otherwise have on any future occasion.

 

  (c)

Each and every default by Pledgor hereunder shall give rise to a separate cause
of action hereunder, and separate suits may be brought hereunder as each cause
of action arises and every power and remedy given by this Agreement may be
exercised from time to time, and as often as shall be deemed expedient, by
Collateral Agent. Collateral Agent may bring and prosecute such separate action
or actions against Pledgor, whether or not Issuer or any other Person is joined
in

 

17



--------------------------------------------------------------------------------

  any such action (or a separate action or actions are brought against Pledgor,
Issuer, any other Person or any Collateral) for all or any part of the Secured
Liabilities.

28. Governing Law; Submission to Jurisdiction; Waiver of Jury Trial.

 

  (a) THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND
THEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAWS OF
THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO THE PRINCIPLES THEREOF RELATING
TO CONFLICTS OF LAW EXCEPT SECTION 5-1401 AND SECTION 5-1402 OF THE NEW YORK
GENERAL OBLIGATIONS LAW).

 

  (b) ANY LEGAL ACTION OR PROCEEDING AGAINST ANY PARTY HERETO WITH RESPECT TO
THIS AGREEMENT AND ANY ACTION FOR ENFORCEMENT OF ANY JUDGMENT IN RESPECT THEREOF
SHALL BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES
OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK, IN EACH CASE IN THE BOROUGH OF
MANHATTAN, AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH PARTY HEREBY
ACCEPTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY AND
UNCONDITIONALLY, THE EXCLUSIVE JURISDICTION OF THE AFORESAID COURTS AND
APPELLATE COURTS FROM ANY THEREOF; PROVIDED, THAT TO THE EXTENT THE COURTS OF
THE STATE OF NEW YORK OR OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN
DISTRICT OF NEW YORK DISMISS FOR LACK OF JURISDICTION OR OTHERWISE REFUSE TO
HEAR ANY LEGAL ACTION OR PROCEEDING, EACH PARTY SHALL ACCEPT THE JURISDICTION OF
ANY OTHER APPLICABLE COURT. EACH PARTY IRREVOCABLY CONSENTS TO THE SERVICE OF
PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING
BY THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE
PREPAID, TO EACH PARTY AT ITS ADDRESS REFERRED TO IN SCHEDULE B. EACH PARTY
HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO
THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR PROCEEDINGS ARISING OUT
OF OR IN CONNECTION WITH THIS AGREEMENT BROUGHT IN THE COURTS REFERRED TO ABOVE
AND HEREBY FURTHER IRREVOCABLY WAIVES AND AGREES, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION OR
PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
NOTHING HEREIN SHALL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE
PROCEED IN ANY OTHER JURISDICTION.

 

18



--------------------------------------------------------------------------------

  (c) EACH PARTY HEREBY IRREVOCABLY WAIVES ALL RIGHT OF TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR IN CONNECTION WITH THIS
AGREEMENT OR ANY MATTER ARISING HEREUNDER OR THEREUNDER.

29. Certain Waivers. To the extent permitted by law, Pledgor hereby waives and
relinquishes, to the maximum extent permitted by applicable laws, all rights and
remedies accorded to pledgors, sureties or guarantors and agrees not to assert
or take advantage of any such rights or remedies, including: (a) any right to
require Collateral Agent or the other Secured Parties to proceed against Issuer
or any other Person or to proceed against or exhaust any security held by
Collateral Agent or the other Secured Parties at any time or to pursue any other
remedy in Collateral Agent’s or any other Secured Party’s power before
proceeding against Pledgor; (b) any right to enforce any remedy that Collateral
Agent or any other Secured Party may have against Issuer or any other Person and
any right to participate in any security held by Collateral Agent until the
Release Date; (c) any right to require Collateral Agent to give any notices of
any kind, including, without limitation, notices of nonpayment, nonperformance,
protest, dishonor, default, delinquency or acceleration, or to make any
presentments, demands or protests, except as expressly set forth herein or
expressly provided in any of the Note Documents; (d) any right to assert the
bankruptcy or insolvency of Issuer or any other Person as a defense hereunder or
as the basis for rescission hereof and any defense arising because of Collateral
Agent’s or any other Secured Party’s election, in any proceeding instituted
under the United States Bankruptcy Code, of the application of
Section 1111(b)(2) of the United States Bankruptcy Code; (e) any right under any
law purporting to reduce Pledgor’s obligations hereunder if the Secured
Liabilities are reduced other than as a result of payment of such Secured
Liabilities; (f) any defense based on the repudiation of any Note Document by
Issuer or any other Person, the failure by Collateral Agent or any other Secured
Party to enforce any claim against Pledgor, Issuer or any other Person or the
unenforceability in whole or in part of any Note Document; (g) any right to
insist upon, plead or in any manner whatever claim or take the benefit or
advantage of, any appraisal, valuation, stay, extension, marshaling of assets,
redemption or similar law, or exemption, whether now or at any time hereafter in
force, which may delay, prevent or otherwise affect the performance by Pledgor
of its obligations under, or the enforcement by Collateral Agent of, this
Agreement; (h) any defense based upon an election of remedies by Collateral
Agent or any other Secured Party, including an election to proceed by
non-judicial rather than judicial foreclosure, which destroys or otherwise
impairs the subrogation rights of Pledgor, the right of Pledgor to proceed
against Issuer or another Person for reimbursement, or both; (i) any defense
based on any offset against any amounts which may be owed by any Person to
Pledgor for any reason whatsoever; (j) any defense based on any act, failure to
act, delay or omission whatsoever on the part of Issuer or any of its Affiliates
or the failure by Issuer or any of its Affiliates to do any act or thing or to
observe or perform any covenant, condition or agreement to be observed or
performed by it under any Note Document; (k) any defense, setoff or counterclaim
which may at any time be available to or asserted by Issuer or any of its
Affiliates against Collateral Agent, any other Secured Party or any other Person
under any Note Document (other than the occurrence of the Release Date); (l) any
duty on the part of Collateral Agent or any other Secured Party to disclose to
Pledgor any facts or

 

19



--------------------------------------------------------------------------------

other information Collateral Agent or any other Secured Party may now or
hereafter know about Issuer or any of its Affiliates related to the business,
operations or condition (financial or otherwise) of Issuer or its properties or
to any Note Document or the transactions undertaken pursuant to, or contemplated
by, any such Note Document, regardless of whether Collateral Agent or any other
Secured Party has reason to believe that any such facts materially increase the
risk beyond that which Pledgor intends to assume, or have reason to believe that
such facts are unknown to Pledgor, or have a reasonable opportunity to
communicate such facts to Pledgor; (m) any defense based on any change in the
time, manner or place of any payment under, or in any other term of, any Note
Document or any other amendment, renewal, extension, acceleration, compromise or
waiver of or any consent or departure from the terms of any Note Document; and
(n) any defense based upon any borrowing or grant of a security interest under
Section 364 of the United States Bankruptcy Code.

30. Foreclosure Waiver. To the extent permitted by applicable Requirements of
Law, Pledgor waives the posting of any bond otherwise required of Collateral
Agent in connection with any judicial process or proceeding to obtain possession
of, replevy, attach, or levy upon the Collateral, to enforce any judgment or
other security for the Secured Liabilities, to enforce any judgment or other
court order entered in favor of Collateral Agent, or to enforce by specific
performance, temporary restraining order, preliminary or permanent injunction,
this Agreement or any other agreement or document between Pledgor and Collateral
Agent and any other Person or Persons (if any), including any other Secured
Party. Pledgor further agrees that upon the occurrence and during the
continuation of an Event of Default, Collateral Agent may elect to nonjudicially
or judicially foreclose against any property security it holds for the Secured
Liabilities or any part thereof, or to exercise any other remedy against Issuer
or any other Person, any security or any guarantor, even if the effect of that
action is to deprive Pledgor of the right to collect reimbursement from Issuer
or any other Person for any sums paid by Pledgor to Collateral Agent or any
Secured Party.

31. Waiver of Rights of Subrogation. Until the Release Date, (a) Pledgor shall
not have any right of subrogation and waives all rights to enforce any remedy
which any Secured Party now has or may hereafter have against Issuer, and waives
the benefit of, and all rights to participate in, any security now or hereafter
held by Collateral Agent or any other Secured Party from Issuer and (b) Pledgor
hereby waives any claim, right or remedy which Pledgor may now have or hereafter
acquire against Issuer that arises hereunder and/or from the performance by
Pledgor hereunder, including any claim, remedy or right of subrogation,
reimbursement, exoneration, contribution, indemnification, or participation in
any claim, right or remedy of any Secured Party against Issuer, or any security
which any Secured Party now has or hereafter acquires, whether or not such
claim, right or remedy arises in equity, under contract, by statute, under
common law or otherwise. Any amount paid to Pledgor on account of any such
subrogation rights before the Release Date shall be held in trust for the
benefit of Collateral Agent and shall immediately thereafter be paid to
Collateral Agent, for the benefit of the Secured Parties.

32. Understanding With Respect to Waivers and Consents. Pledgor warrants and
agrees that each of the waivers and consents set forth in this Agreement is made
voluntarily and unconditionally after consultation with outside legal counsel
and with full knowledge of its significance and consequences, with the
understanding that events giving rise to any defense or

 

20



--------------------------------------------------------------------------------

right waived may diminish, destroy or otherwise adversely affect rights which
Pledgor otherwise may have against Issuer, Collateral Agent, any other Secured
Party or any other Person or against any Collateral. If, notwithstanding the
intent of the parties that the terms of this Agreement shall control in any and
all circumstances, any such waivers or consents are determined to be
unenforceable under applicable Requirements of Law, such waivers and consents
shall be effective to the maximum extent permitted by law.

33. Security Interest Absolute. Until the Release Date, all rights of Collateral
Agent and the other Secured Parties and the security interest hereunder, and all
obligations of Pledgor hereunder, shall be absolute and unconditional
irrespective of (a) any lack of validity or enforceability of any of the Note
Documents, any Transaction Document or any other agreement or instrument
relating thereto; (b) the exercise by any Secured Party of any remedy, power or
privilege contained in any Note Document or available at law, equity or
otherwise; (c) the failure of any Secured Party or any holder of any Note (i) to
assert any claim or demand or to enforce any right or remedy against Issuer, any
Affiliate of Issuer or any other Person under the provisions of any of the Note
Documents, any Transaction Document or otherwise or (ii) to exercise any right
or remedy against any other guarantor of, or collateral securing, any of the
Secured Liabilities; (d) any change in the time, manner or place of payment of,
or in any other term of the Secured Liabilities (including any increase in the
amount thereof), or any other amendment or waiver of or any consent to any
departure from any of the Note Documents or any other Transaction Document,
except for any amendment, waiver, consent to departure effected in accordance
with the applicable Note Documents and Transaction Documents; (e) any action by
Collateral Agent to take and hold security or Collateral for the payment of the
Secured Liabilities, or to sell, exchange, release, dispose of, or otherwise
deal with, any property pledged or in which Collateral Agent has been granted a
Lien, to secure any indebtedness to Collateral Agent of Pledgor, Issuer, any of
its Affiliates or any other Person party to a Note Document; (f) any reduction,
limitation, impairment or termination of any of the Secured Liabilities for any
reason other than the written agreement of the Secured Parties to reduce, limit
or terminate such Secured Liabilities and Pledgor hereby waives any right to or
claim of, any defense or setoff, counterclaim, recoupment, or termination
whatsoever by reason of the invalidity, illegality, nongenuineness,
irregularity, compromise, unenforceability of, or any other event or occurrence
(other than the occurrence of the Release Date) affecting, any Note Obligation
of Issuer, any Affiliate of Issuer or otherwise; (g) any any exchange,
surrender, release or non-perfection of any Collateral, or any release,
amendment or waiver or addition of or consent to departure from any other
security interest held by any Secured Party or any holder of any Note securing
any of the Secured Liabilities; (h) any bankruptcy or insolvency of Issuer,
Pledgor or any other Person; or (i) any other circumstance which might otherwise
constitute a defense available to, or a discharge of, Pledgor (other than the
defense of payment).

34. Delivery of Collateral. All certificates or instruments representing or
evidencing the Collateral, now existing or hereafter obtained, shall be
delivered to and held by or on behalf of Collateral Agent pursuant hereto. All
such certificates or instruments shall be in suitable form for transfer by
delivery, or shall be accompanied by duly executed proxies and instruments of
transfer or assignment in blank, all in form and substance reasonably acceptable
to Collateral Agent as described in subsection 6(a). Collateral Agent shall have
the right, at any time in its discretion and without prior notice to Pledgor,
following the acceleration of the Notes under the Amended and Restated Note
Purchase Agreement, to transfer to or to register in the name of

 

21



--------------------------------------------------------------------------------

Collateral Agent or any of its nominees any or all of the Collateral and to
exchange certificates or instruments representing or evidencing Collateral for
certificates or instruments of smaller or larger denominations. In the event of
such a transfer, Collateral Agent shall within a reasonable period of time
thereafter give Pledgor notice of such transfer or registration; provided,
however, that (a) failure to give such notice shall have no effect on the rights
of Collateral Agent hereunder and (b) Collateral Agent shall not be required to
deliver any such notice if Pledgor is the subject of an court proceeding as a
result of a Bankruptcy Event or the delivery of such notice is otherwise
prohibited by applicable law.

35. Reinstatement. This Agreement shall continue to be effective or be
automatically reinstated, as the case may be, if at any time any payment
pursuant to this Agreement is rescinded or must otherwise be restored or
returned upon the insolvency, bankruptcy, reorganization or liquidation of
Pledgor, Issuer or any other Note Document Party party to a Note Document or
upon the dissolution of, or appointment of any intervenor or conservator of, or
trustee or similar official for, Pledgor, Issuer or any other Issuer Party party
to a Note Document or any substantial part of Pledgor’s, Issuer’s or any other
such Note Document Party’s assets, or otherwise, all as though such payments had
not been made, and Pledgor shall pay Collateral Agent on demand all reasonable
costs and expenses (including reasonable fees of counsel) incurred by Collateral
Agent in connection with such rescission or restoration.

36. Interpretation. Unless otherwise provided herein, the rules of
interpretation set forth in Section 1.3 of the Amended and Restated Note
Purchase Agreement apply to this Agreement, including its preamble and recitals.

37. Conflicts. In the event of any conflict or inconsistency between the
provisions of this Agreement and the provisions of the Amended and Restated Note
Purchase Agreement then, notwithstanding anything contained in this Agreement,
the provisions contained in the Amended and Restated Note Purchase Agreement
shall prevail to the extent of such conflict or inconsistency and the provisions
of this Agreement shall be deemed to be amended to the extent necessary to
eliminate such conflict or inconsistency, it being understood that the purpose
of this Agreement is to add to, and not detract from, the rights granted to
Collateral Agent under the Amended and Restated Note Purchase Agreement.

38. Successors and Assigns. This Agreement shall enure to the benefit of, and be
binding on, Pledgor and its successors and permitted assigns, and shall enure to
the benefit of Secured Parties and their successors and permitted assigns, and
be binding on, Collateral Agent and its successors and assigns. Pledgor may not
assign this Agreement, or any of its rights or obligations under this Agreement
without the prior written consent of Collateral Agent (acting at the direction
of the Required Note Holders pursuant to the Amended and Restated Note Purchase
Agreement). Collateral Agent may assign this Agreement and any of its rights and
obligations hereunder to any Person that replaces it in its capacity as such in
accordance with the Amended and Restated Note Purchase Agreement.

39. Electronic Signature; Counterparts. This Agreement may be executed in any
number of counterparts and by the different parties hereto on separate
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall together constitute one and the same instrument. Delivery
of an executed counterpart signature page of this Agreement by facsimile or
other electronic imaging means (e.g., “pdf” or “tif”) shall be effective as
delivery of a manually executed counterpart of this Agreement.

 

22



--------------------------------------------------------------------------------

40. Headings. Section headings used herein are for convenience of reference
only, are not part of this Agreement and are not to affect the construction of,
or to be taken into consideration in interpreting, this Agreement.

41. Entire Agreement. This Agreement constitutes the entire contract between the
parties relative to the subject matter hereof. Any previous agreement among or
representations from the parties or their Affiliates with respect to the subject
matter hereof is superseded by this Agreement.

42. Effectiveness; Continuing Nature of this Agreement. This Agreement shall
become effective on the date on which all of the parties hereto shall have
signed a counterpart hereof and shall have delivered the same to Collateral
Agent. This is a continuing agreement and any Collateral Agent and the Secured
Parties may continue, at any time and without notice to any other Person, to
extend credit and other financial accommodations and lend monies to or for the
benefit of Pledgor or Issuer constituting Secured Liabilities in reliance
hereof. The terms of this Agreement shall survive, and shall continue in full
force and effect, in any insolvency proceeding. All references to Pledgor shall
include Pledgor as debtor and debtor-in-possession and any receiver or trustee
for Pledgor (as the case may be) in any court proceeding as a result of a
Bankruptcy Event.

43. No Third Party Beneficiaries. This Agreement and the rights and benefits
hereof shall inure to the benefit of each of the parties hereto and its
respective successors and assigns and shall inure to the benefit of Collateral
Agent and the other Secured Parties. Nothing in this Agreement shall impair, as
between Pledgor and Issuer, on the one hand, and Collateral Agent and the other
Secured Parties, on the other hand, the obligations of Pledgor and Issuer to pay
principal, interest, fees and other amounts as provided in the Note Documents.

[Signature Pages Follow]

 

23



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the undersigned has caused this Agreement to be duly executed
as of the date first written above.

 

PLEDGOR: CHENIERE ENERGY, INC. By:  

/s/ Michael J. Wortley

Name:   Michael J. Wortley Title:   Senior Vice President and Chief Financial
Officer COLLATERAL AGENT: THE BANK OF NEW YORK MELLON By:  

/s/ Latoya S. Elvin

Name:   Latoya S. Elvin Title:   Vice President

 

AGENT: EIG MANAGEMENT COMPANY, LLC By:  

/s/ Wallace Henderson

Name:   Wallace Henderson Title:   Managing Director By:  

/s/ Brian Boland

Name:   Brian Boland Title:   Vice President